Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathew Seward on 08/12/2022.

The application has been amended as follows: 
5. (Currently Amended) A patch antenna, intended to equip a spacecraft, the antenna comprising: 
a dielectric substrate,
a radiating antenna element present on the dielectric substrate, the radiating antenna element having material defining a center of symmetry of the radiating antenna element and an area devoid of material, the center of symmetry being present in the area devoid of material, the area devoid of material being a slit and having a rectangular shape with at least two opposite edges, the antenna element having at least two opposite edges symmetrical to one another with respect to the center of symmetry, a first axis connecting the at least two opposite edges of the antenna element, and a second axis extending between the at least two opposite edges of the area devoid of material, wherein the second axis is collinear with the first axis, and
a protective layer covering the radiating antenna element, wherein the protective layer is a thermal protection layer suitable for equipping the spacecraft with the patch antenna or a space radiation protection layer suitable for equipping the spacecraft with the patch antenna.

14.  (Currently Amended)  The antenna as claimed in claim 1, wherein the protective layer comprises a thermal protection layer suitable for use with a space launcher, the thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m–1 K–1, or wherein the protective layer comprises a space radiation protection layer suitable for use with a satellite, the space radiation protection layer formed by a material that is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray.

15. (Cancelled)

16. (Currently Amended) The antenna as claimed in claim [[15,]] 5, wherein the protective layer is a thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m–1 K–1.

18. (Currently Amended) The antenna as claimed in claim [[15,]] 5, wherein the protective layer is a space radiation protection layer, wherein a material forming the space radiation protection layer is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray.

20. (Currently Amended)  The antenna as claimed in claim [[15,]] 5, wherein the protective layer comprises a thermal protection layer suitable for use with a space launcher, the thermal protection layer having a thermal conductivity, measured at 50°C, less than or equal to 0.3 W m–1 K–1, or wherein the protective layer comprises a space radiation protection layer suitable for use with a satellite, the space radiation protection layer formed by a material that is not damaged after absorbing a dose of gamma radiation greater than or equal to 10,000 Gray.

Allowable Subject Matter
Claims 1-3,5-14 and 16-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of the radiating antenna element having material defining a center of symmetry of the radiating antenna element and an area devoid of material, the center of symmetry being present in the area devoid of material, the area devoid of material being a slit and having a rectangular shape with at least two opposite edges, the antenna element having at least two opposite edges symmetrical to one another with respect to the center of symmetry, a first axis connecting the at least two opposite edges of the radiating antenna element, and a second axis extending between the at least two opposite edges of the area devoid of material and through the center of symmetry to form a non-zero angle that is less than or equal to 5° with the first axis, and a protective layer covering the radiating antenna element such that the radiating antenna element is positioned between the dielectric substrate and the protective layer, wherein the protective layer is a thermal protection layer or a space radiation protection layer.

Regarding independent claim 5, patentability exists, at least in part, with the claimed features of the radiating antenna element having material defining a center of symmetry of the radiating antenna element and an area devoid of material, the center of symmetry being present in the area devoid of material, the area devoid of material being a slit and having a rectangular shape with at least two opposite edges, the antenna element having at least two opposite edges symmetrical to one another with respect to the center of symmetry, a first axis connecting the at least two opposite edges of the antenna element, and a second axis extending between the at least two opposite edges of the area devoid of material, wherein the second axis is collinear with the first axis, and a protective layer covering the radiating antenna element, wherein the protective layer is a thermal protection layer suitable for equipping the spacecraft with the patch antenna or a space radiation protection layer suitable for equipping the spacecraft with the patch antenna.

Claims 2-3, 6-14, 21 depend from claim 1, claims 16-20 depend from claim 5 and are included in the allowable subject matter.
Tsai et al. (US 2006/0044188), Cavallaro et al. (US Patent No. 5,008,681), Amore (US Patent No. 5,608,414) and Berge et al. (US 2019/0097302) are all cited as teaching some elements of the claimed invention including an antenna for a spacecraft, a patch antenna with slit, a center of symmetry being present in the area of devoid material or slit, a plurality of symmetrical axes, an antenna sandwiched between two layers, as well as, a thermal protective layer therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845